Citation Nr: 0029671	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-11 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to a higher evaluation for status post 
residuals of an acromioclavicular (AC) separation of the 
right shoulder with impingement syndrome, currently evaluated 
as 10 percent disabling.


2.  Entitlement to a higher evaluation for bilateral hearing 
loss, currently evaluated as 10 percent disabling.



ATTORNEY FOR THE BOARD

D. Jeffers, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to December 
1969.

This case comes to the comes to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
of the Jackson, Mississippi, Department of Veterans (VA), 
Regional Office (RO), which granted service connection and 
assigned 10 percent disability evaluations for bilateral 
hearing loss and status post residuals of an AC separation of 
the right shoulder with impingement syndrome.

The veteran is without representation, but has submitted 
various statement and arguments regarding his claim 
throughout this appeals process.


REMAND

The Board observes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that there is a distinction between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection, and a claim for an 
increased rating of a service-connected condition.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Court noted that a 
claim for increased rating is a new claim, which is based 
upon facts different from those relied upon in a prior final 
denial of the veteran's claim.  Original claims are, as 
matter of law, those placed into appellate status by virtue 
of a NOD expressing disagreement with the initial rating 
awards and never ultimately resolved until the Board decision 
on appeal.  See Fenderson at 125 (citations omitted).  At the 
time of an initial rating, "separate ratings can be assigned 
for separate periods of time based on the facts found," a 
practice known as "staged" ratings."  See Fenderson at 126 
(citing 38 C.F.R. §§ 3.400, 3.500).  The issues presented in 
this case involve initial ratings.  Thus, it will be 
incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claim in 
accordance with Fenderson prior to any further consideration 
of this issue by the Board.
i.  Right Shoulder Disorder

Under 38 U.S.C.A. § 5107(a) (West 1991) VA has a duty to 
assist the veteran in the development of all facts pertinent 
to his claim, including obtaining VA examinations which are 
adequate for adjudication, as well as the duty to obtain all 
relevant treatment records.  Littke v. Derwinski, 1 Vet. App. 
90 (1991). Examinations must also address the rating criteria 
in relation to the veteran's symptoms, to include the effect 
of pain upon function.  Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 
(1995).  Consequently, examinations by specialists are 
recommended in those cases which present a complicated 
disability picture.  Hyder v. Derwinski, 1 Vet. App. 221 
(1991).

Although the veteran complained of right shoulder pain with 
motion on VA examination in August 1998, the examination 
report included no findings as to the effect of pain upon 
function.  As to this, the Court has also stated that the 
Board may only consider independent medical evidence to 
support its findings.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the RO should obtain a complete examination 
report from a VA examiner as to the nature and severity of 
the veteran's service-connected right shoulder disorder 
including the effect of pain on the function of the shoulder.

ii.  Bilateral Hearing Loss

The Board also observes the criteria in the VA's Schedule for 
Rating Disabilities, codified in C.F.R. Part 4, for 
evaluating the degree of impairment resulting from service-
connected hearing loss were changed during the course of the 
veteran's appeal.  Compare 38 C.F.R. §§ 4.85, 4.86, 4.86a, 
4.87, Diagnostic Codes 6100-6110 (1998), with 64 Fed.Reg. 
25202-25210 (May 11, 1999).  The veteran has not been 
apprised of the revision nor has the veteran's service-
connected bilateral hearing loss been rated under the new 
rating criteria.  Thus, in order to afford the veteran due 
process, this issue must also be remanded to the RO for 
adjudication under the current regulations.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of the VA to do otherwise and the Secretary did 
so).

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected right shoulder disorder 
and bilateral hearing loss and to furnish 
signed authorizations for release to the 
VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested.  
All records obtained should be added to 
the claims folder.

2. The RO should then schedule the 
veteran for VA examination in order to 
determine the current extent of his 
service-connected status post residuals 
of an AC separation of the right shoulder 
with impingement syndrome.  Therefore, 
the veteran's claims folder should be 
made available to and independently 
reviewed by the examiner prior to 
examination.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiner.  The 
examiner must provide a thorough 
description of the veteran's right 
shoulder disability, including a complete 
range of motion study, as well as any 
neurologic pathology.  The examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected disorder, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examination report 
should reconcile the veteran's subjective 
complaints of right shoulder pain with 
the objective findings on examination.  

3.  The RO should also schedule the 
veteran for a VA audiology examination to 
determine the severity of the veteran's 
service-connected bilateral hearing loss.  
All indicated tests and studies, to 
include an audiometric evaluation with 
Maryland CNC testing, should be 
accomplished.  The claims file must be 
made available and reviewed by the 
examiner prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's increased rating claims.  The 
RO's decision must discuss the additional 
evidence developed, as well as any 
"staged" ratings assigned for service-
connected status post residuals of an AC 
separation of the right shoulder with 
impingement syndrome and bilateral 
hearing loss, consistent with the Court's 
findings in Fenderson v. West, 12 Vet. 
App. 119 (1999).  To this end, 
consideration should be given to any 
additional applicable laws and 
regulations, including the "old" and 
"revised" VA General Rating Formula for 
Hearing Impairment.

5.  If either of these determinations 
remain unfavorable to the veteran in any 
way, he should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A.§ 7105 (West 
1991), which includes a summary of 
additional evidence submitted and any 
additional applicable laws and 
regulations.  The veteran should also be 
provided with the current regulations 
regarding the rating of hearing 
impairment.  This document should include 
detailed reasons and bases for the 
decisions reached.  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination(s) may 
result in the denial of his claim(s).  38 C.F.R. § 3.655 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

- 7 -


